        Case 2:20-cv-00243-BSM Document 17 Filed 04/01/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                            DELTA DIVISION

DEBORAH DOWDY                                                           PLAINTIFF

v.                       CASE NO. 2:20-CV-00243-BSM

PROTECTIVE LIFE INSURANCE COMPANY and
KERNODLE FUNERAL HOME, INC.                                           DEFENDANT


                                     ORDER

      The motion to dismiss [Doc. No. 16] is granted, and this case is dismissed with

prejudice.

      IT IS SO ORDERED this 1st day of April, 2021.


                                               ________________________________
                                               UNITED STATES DISTRICT JUDGE
